 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   TROY ALEXANDER SANDERS,                         Case No. 1:18-cv-01285-AWI-JLT (PC)

12                      Plaintiff,                   ORDER DIRECTING THE CLERK OF
                                                     THE COURT TO CLOSE CASE
13          v.
14   GRIMES, et al.,
15                      Defendants.
16

17          Plaintiff has filed a request for voluntary dismissal without prejudice. (Doc. 54.) Pursuant

18   to Federal Rule of Civil Procedure 41(a)(1), a “plaintiff may dismiss an action without a court

19   order by filing . . . a notice of dismissal before the opposing party serves either an answer or a

20   motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). Once a dismissal under Rule

21   41(a)(1) is properly filed, no order of the court is necessary to effectuate dismissal; the dismissal

22   is effective automatically. Com. Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir.

23   1999). Because Plaintiff has filed a notice of dismissal, and no opposing party has filed an answer

24   or a motion for summary judgment, this action has terminated. Accordingly, the Court DIRECTS

25   the Clerk of the Court to terminate all pending motions and to close this case.

26   IT IS SO ORDERED.
27
        Dated:     June 24, 2021                              _ /s/ Jennifer L. Thurston
28                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
